Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAIL ACTION
This office action is in response to an application filed 10/21/2019 in which claims 01-24 are pending ready for examination.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Davies (US 5,329,595) in view of Cook et al (US 2012/0081705 A1) in further view of Farsad et al (US 2019/0339123 A1.
As to claim 1, Davies teaches an imaging system (10) comprising a telescopic component (16) receiving light images from a desired location (14) wherein the light images are in the form of light rays transmitted through the telescopic component; (See Col 4 Lines 20-31; Figs. 1, 2).
a spectrometer (18) optically coupled to the telescopic component (16) and further comprising one or more spectral reflective elements (24) that receive the light 
The spectrometer is dispersive; therefore, the detector array (20) will receive a number of pixels corresponding to a spatial resolution due to an entrance slit (24), which is the dispersive element. The frequency range is defined by the filter settings (48, 50, 52, 54, 56, 58).
a focal plane array (20) comprising a plurality of electronic components disposed within a housing (12) and electro-optically connected to the spectrometer (18) and configured to receive light image data from the optically connected telescope (16) and spectrometer and convert the light image data into a data stream. (See Col 4, Lines 20-31; Col 7 Lines 59-67; Col 8 Lines 01-05; Figs. 1, 2, 5, 6).
Wherein the focal plane array is within the detector (20). The housing is an earth monitoring satellite (12).
Davies does not explicitly teach a telescopic component having a plurality of reflective and refractive elements disposed within a body of the telescopic component such that the reflective and refractive elements receive light images from a desired location wherein the light images are in the form of light rays transmitted through the telescopic component and wherein at least one of the refractive elements is a lens;

Therefore, it would be obvious for one with ordinary skills in the art before the effective filing date of the claimed invention to include in imaging system of Davies a telescopic component having a plurality of reflective and refractive elements disposed within a body of the telescopic component such that the reflective and refractive elements receive light images from a desired location wherein the light images are in the form of light rays transmitted through the telescopic component and wherein at least one of the refractive elements is a lens.
The advantage of this inclusion is accurate measure a spectral analysis of an object under test. 
Davies when modified by Cooks still do not explicitly teach an imaging system wherein at least one of the refractive elements are a lens with a freeform surface and a spectrometer wherein at least one of the spectral reflective elements has a freeform reflective surface.
However, Farsad does teach in an analogous art an imaging system comprising a spectrometer and telescope comprising of freeform elements (970). (See Abstract, ¶0035, ¶0037; Fig. 9).
Therefore, it would be obvious for one with ordinary skills in the art before the effective filing date of the claimed invention to include in imagining system of Davis when modified by Cook an imaging system wherein at least one of the refractive 
The advantage of this inclusion is to improve sensitivities and detection limits when analyzing parameters of a sample under test. 
As to claim 4, Davies also teaches the imaging system (10), where in the spectrometer (18) is selected from a group consisting of Littrow, Littrow-Offner, Dyson type, slit-scan, and raster scan. (See Col 4 Lines 32-41; Fig. 9).
As to claims 8-10, Davies when modified by Cook and Farsad teaches the imaging system of claim 1, in which these claims depend on.
Davies when modified by Cook and Farsad still do not explicitly teach wherein the number of spatial pixels is selected from a group consisting of 600, 1240, and 2400;
wherein the spectral frequency range is from 1990 to 2400; (Claim 9)
wherein the spectral frequency range is from 2000 to 2400; (Claim 10).
However, general differences in the number of spatial pixels or spectral frequency range will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such range is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) MPEP 2144.05(A,II).
Therefore, it would be obvious for one with ordinary skills in the art before the effective filing date of the claimed invention to include in the system of Davies when modified by Cook and Farsad wherein the number of spatial pixels is selected from a 
The advantage of this inclusion is accurately measure the object under test. 

 Claims 2, 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Davies in view of Cook et al and Farsad et al in further view Sloan et al (US 2017/0191873 A1).
As to claims 2, 3, Davies when modified by Cook and Farsad teaches the imaging system of claim, in which this claim depends on.
Davies when modified by Cook and Farsad does not explicitly teach, wherein the system is configured to detect atmospheric gases.
wherein the atmospheric gases are selected from a group consisting of ChU, CO2, CO, N2O, and H2O. (Claim 3).
However, Sloan does teach in an analogous art an imaging system wherein the system is configured to detect atmospheric gases. (See Abstract ¶0039 Lines 01-04; Figs. 1, 2a, 2b).
wherein the atmospheric gases are selected from a group consisting of ChU, CO2, CO, N2O, and H2O. (See ¶0041, ¶0071; Figs. 1, 2a, 2b).
Therefore, it would be obvious for one with ordinary skills in the art before the effective filing date of the claimed invention to include in the imaging system of Davies when modified by Cook and Farsad wherein the system is configured to detect atmospheric gases, wherein the atmospheric gases are selected from a group consisting of ChU, CO2, CO, N2O, and H2O.
.

 Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Davies in view of Cook et al, Farsad et al, Sloan et al in further view of Rodgers et al (US 9,037,413 B1).
As to claim 15, Davies when modified by Cook, Farsad, and Sloan teaches the imaging system of claim 3, in which this claim depends on
Davies when modified by Cook, Farsad, and Sloan still do not explicitly teach wherein the system is configured to determine point source locations by way of the incoming light images of a point source plume of the atmospheric gas.
However, Rodgers does teach in an analogous art wherein the system (10) is configured to determine point source locations by way of the incoming light images of a point source plume of the atmospheric gas. (Abstract Col 2 Lines 49-57; Col 7 Lines 64-67; Col 8 Lines 01-04, 09-11; Fig. 1).
Therefore, it would be obvious for one with ordinary skills in the art before the effective filing date of the claimed invention to include in system of Davies when modified by Cook, Farsad, and Sloan wherein the system is configured to determine point source locations by way of the incoming light images of a point source plume of the atmospheric gas.
.

Claims 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Davies in view of Cook et al and Farsad et al in further view of Pagano et al (US 2018/0106673 A1).
As to claim 5, Davies when modified by Cook and Farsad teaches the imaging system of claim 1, in which this claim depends on.
Davies when modified by Cook and Farsad still do not explicitly teach wherein the focal plan array is a CHROMA-D focal plane array.
However, Pagano does teach in an analogous art wherein the focal plan array is a CHROMA-D focal plane array. (See ¶0046; Fig. 5a).
Therefore, it would be obvious for one with ordinary skills in the art before the effective filing date of the claimed invention to include in system of Davies when modified by Cook and Farsad wherein the focal plan array is a CHROMA-D focal plane array.
The advantage of this inclusion is to accurate measure a target under test by providing a wide dynamic range at higher rates. 




 Claims 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Davies in view of Cook et al, Farsad et al in further view of Helvajian et al (US 2019/0023424 A1).
As to claim 6, Davies when modified by Cook and Farsad teaches the imaging system of claim 1, wherein the system is configured to fit within a form factor of a CubeSat.
However, Helvajin does teach in an analogous art of placing imaging systems comprising of spectrometers and telescopes into a CubeSat. (See Abstract ¶0003, ¶0007, ¶0037 Lines 13-16).
Therefore, it would be obvious for one with ordinary skills in the art before the effective filing date of the claimed invention to include in the system of Davies when modified by Cook and Farsad wherein the system is configured to fit within a form factor of a CubeSat.
The advantage of this inclusion is to have the capabilities of minimizing structures for space system designs for small satellite.

Claims 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Davies in view of Cook et al, Farsad et al in further view of Williams (US 2013/0250104 A1).
As to claim 7, Davies when modified by Cook and Farsad teaches the imaging system of claim 1, in which this claim depends on.
Davies when modified by Cook and Farsad still do not explicitly teach wherein the system is configured to fit within a form factor of a SmallSat.

Therefore, it would be obvious for one with ordinary skills in the art before the effective filing date of the claimed invention to include in imaging system of Davies when modified by Cook and Farsad wherein the system is configured to fit within a form factor of a SmallSat.
The advantage of this inclusion is to reduce cost while maintain high capabilities of gathering accurate scientific data in reference to space, air, ground, etc.

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Davies in view of Cook et al, Farsad et al in further view of Baun et al (US 2006/0132908 A1).

As to claim 13, Davies when modified by Cook and Farsad teaches the imaging system of claim 1, in which this claim depends on.
Davies when modified by Cook and Farsad still do not explicitly teach wherein the refractive elements of the telescopic element make up a refractive corrector that redirects or corrects incoming light ray paths to a desired path within the telescopic component.
However, Baun does teach in an analogous art wherein the refractive elements of the telescopic element (10) make up a refractive corrector (18) that redirects or corrects incoming light ray paths to a desired path within the telescopic component. (See Abstract ¶0027, ¶0035; Fig. 1).

The advantage of this inclusion is to correct the focus of the telescope.

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Davies in view of Cook et al, Farsad et al in further view of Kalayeh (US 2006/0268947 A1).
As to claim 14, Davies when modified by Cook and Farsad teaches the imaging system of claim 1, in which this claim depends on.
Davies when modified by Cook and Farsad still do not explicitly teach wherein the system is disposed on an spaceborne or airborne transportation device and configured to receive light images along a predetermined flight path.
However, Kalayeh does teach in an analogous art wherein the system (120) is disposed on an spaceborne (110) or airborne transportation device and configured to receive light images along a predetermined flight path (105). (See Abstract ¶0043; Fig.1).
Therefore, it would be obvious for one with ordinary skills in the art before the effective filing date of the claimed invention to include in the system of Davies when modified by Cook and Farsad wherein the system is disposed on a spaceborne or 
The advantage of this inclusion is to analyze the characteristics of a substance by spectroscopic analysis within a specific area.

 Claims 16, 18, 21, 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Davies in view of Cook et al, Farsad et al, in further view of Rodgers et al (US 9,037,413 B1).
Davies teaches a method for detecting atmospheric gases comprising utilizing an imaging system wherein the imaging system (10) further comprises telescopic component (16) receiving light images from a desired location (14) wherein the light images are in the form of light rays transmitted through the telescopic component; (See Col 4 Lines 20-31; Figs. 1, 2).
a spectrometer (18) optically coupled to the telescopic component (16) and further comprising one or more spectral reflective elements (24) that receive the light from the telescopic element and redirect the light to a detector array (20) such that the imaging system operates within a spectral frequency range, wherein at least one of the spectral reflective elements has a reflective surface (24), and wherein the detector array further comprises a number of pixels corresponding to a spatial resolution that is detected from the telescopic component such that the spatial resolution can result in an optimized image; and (See Col 2 Lines 22-32, Col 4 Lines 20-31, Col 6 Lines 28-24; Col 7 Lines 44-50; Figs. 1, 2).
The spectrometer is dispersive; therefore, the detector array (20) will receive a number of pixels corresponding to a spatial resolution due to an entrance slit (24), which is the dispersive element. The frequency range is defined by the filter settings (48, 50, 52, 54, 56, 58).
a focal plane array (20) comprising a plurality of electronic components disposed within a housing (12) and electro-optically connected to the spectrometer (18) and configured to receive light image data from the optically connected telescope (16) and spectrometer and convert the light image data into a data stream. (See Col 4, Lines 20-31; Col 7 Lines 59-67; Col 8 Lines 01-05; Figs. 1, 2, 5, 6).
Wherein the focal plane array is within the detector (20). The housing is an earth monitoring satellite (12).
Davies does not explicitly teach a telescopic component having a plurality of reflective and refractive elements disposed within a body of the telescopic component such that the reflective and refractive elements receive light images from a desired location wherein the light images are in the form of light rays transmitted through the telescopic component and wherein at least one of the refractive elements is a lens with a freeform;
wherein at least one of the spectral reflective elements has a freeform reflective surface;
obtaining images with the imaging system wherein the images are obtained from a portion of a the earth along a flight path;
analyzing the obtained images from the spectrometer and focal plane array for the detection of atmospheric gas plumes; and

However, Cooks does teach in an analogous art a method wherein a spectrometer comprising fore-optics that may be of any suitable configuration to refractor telescopes, reflective telescopes or the combination of. (See ¶0024; Fig. 1).
Therefore, it would be obvious for one with ordinary skills in the art before the effective filing date of the claimed invention to include in the method of Davies a telescopic component having a plurality of reflective and refractive elements disposed within a body of the telescopic component such that the reflective and refractive elements receive light images from a desired location wherein the light images are in the form of light rays transmitted through the telescopic component and wherein at least one of the refractive elements is a lens.
The advantage of this inclusion is accurate measure a spectral analysis of an object under test. 
Davies when modified by Cooks still do not explicitly teach a method wherein at least one of the refractive elements are a lens with a freeform surface and a spectrometer wherein at least one of the spectral reflective elements has a freeform reflective surface.
However, Farsad does teach in an analogous art a method wherein an imaging system comprising a spectrometer and telescope comprising of freeform elements (970). (See Abstract, ¶0035, ¶0037; Fig. 9).
Therefore, it would be obvious for one with ordinary skills in the art before the effective filing date of the claimed invention to include in the method of Davis when 
The advantage of this inclusion is to improve sensitivities and detection limits when analyzing parameters of a sample under test. 
Davies when modified by Cook and Farsad still do not explicitly teach obtaining images with the imaging system wherein the images are obtained from a portion of a the earth along a flight path, analyzing the obtained images from the spectrometer and focal plane array for the detection of atmospheric gas plumes, and utilizing the analyzed images in determining the point source location of the atmospheric gas plumes.
However, Rodgers does teach in an analogous art a method obtaining images with the imaging system (10) wherein the images are obtained from a portion of a the earth along a flight path, analyzing the obtained images from the spectrometer and focal plane array for the detection of atmospheric gas plumes, and utilizing the analyzed images in determining the point source location of the atmospheric gas plumes. (Abstract Col 2 Lines 49-57; Col 7 Lines 64-67; Col 8 Lines 01-04, 09-11; Fig. 1).
Therefore, it would be obvious for one with ordinary skills in the art before the effective filing date of the claimed invention to include in the method of Davies when modified by Cooks and Farsad obtaining images with the imaging system wherein the images are obtained from a portion of a the earth along a flight path, analyzing the obtained images from the spectrometer and focal plane array for the detection of atmospheric gas plumes, and utilizing the analyzed images in determining the point source location of the atmospheric gas plumes.

As to claim 18, Davies also teaches the method, wherein the spectrometer (18) is selected from a group consisting of Littrow, Littrow-Offner, Dyson type, slit-scan, and raster scan. (See Col 4 Lines 32-41; Fig. 9).
As to claims 21, 22, Davies when modified by Cook, Farsad, and Rodgers teaches the method of claim 16, in which this claim depends on.
Davies when modified by Cook, Farsad, and Rodgers still do not explicitly teach wherein the number of spatial pixels is selected from a group consisting of 600, 1240, and 2400.
wherein the spectral frequency range is selected from a group consisting of 1990 to 2400 and 2000 to 2400. (Claim 22).
However, general differences in the number of spatial pixels and spectral frequency range will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such range is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) MPEP 2144.05(A,II).
Therefore, it would be obvious for one with ordinary skills in the art before the effective filing date of the claimed invention to include in method of Davies when modified by Cook, Farsad, and Rodgers wherein the number of spatial pixels is 
The advantage of this inclusion is accurately measure the object under test. 

 
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Davies in view of Cook et al, Farsad et al, Rodgers et al in further view of Sloan et al (US 2017/0191873 A1).
As to claim 17, Davies when modified by Cook, Farsad, and Rodgers teaches the method of claim 16, in which this claim depends on.
Davies when modified by Cook, Farsad, and Rodgers still do not explicitly teach wherein the atmospheric gases are selected from a group consisting of ChU, CO2, CO, N2O, and H2O.
However, Sloan does teach in an analogous art a method wherein the atmospheric gases are selected from a group consisting of ChU, CO2, CO, N2O, and H2O. (See ¶0041, ¶0071; Figs. 1, 2a, 2b).
Therefore, it would be obvious for one with ordinary skills in the art before the effective filing date of the claimed invention to include in the method of Davies when modified by Cook, Farsad, and Rodgers wherein the atmospheric gases are selected from a group consisting of ChU, CO2, CO, N2O, and H2O.
The advantage of this inclusion is to detect atmospheric traces of gas emission from specific target locations by way of an observation platform overflying those target locations.


 Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Davies in view of Cook et al, Farsad et al, Rodgers et al in further view of Pagano et al (US 2018/0106673 A1).
As to claim 19, Davies when modified by Cook, Farsad, and Rodgers teaches the method of claim 16, in which this claim depends on. 
Davies when modified by Cook, Farsad, and Rodgers still do not explicitly teach wherein the focal plan array is a CHROMA-D focal plane array.
However, Pagano does teach in an analogous art wherein the focal plan array is a CHROMA-D focal plane array. (See ¶0046; Fig. 5a).
Therefore, it would be obvious for one with ordinary skills in the art before the effective filing date of the claimed invention to include in the method of Davies when modified by Cook, Farsad, and Rodgers wherein the focal plan array is a CHROMA-D focal plane array.
The advantage of this inclusion is to accurate measure a target under test by providing a wide dynamic range at higher rates. 

 Claims 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Davies in view of Cook et al, Farsad et al, Rodgers, Helvajian et al (US 2019/0023424 A1) in further view of Williams (US 2013/0250104 A1).
As to claim 20, Davies when modified by Cook, Farsad, and Rodgers teaches the method of claim 16, in which this claim depends on.

However, Helvajin does teach in an analogous art a method of placing imaging systems comprising of spectrometers and telescopes into a CubeSat. (See Abstract ¶0003, ¶0007, ¶0037 Lines 13-16).
Therefore, it would be obvious for one with ordinary skills in the art before the effective filing date of the claimed invention to include in the method of Davies when modified by Cook, Farsad, and Rodgers wherein the system is configured to fit within a form factor of a CubeSat.
The advantage of this inclusion is to have the capabilities of minimizing structures for space system designs for small satellite.
Davies when modified by Cook, Farsad, Rodgers and Helvajin still do not explicitly teach wherein the system is configured to fit within a form factor of a group consisting of a SmallSat.
However, Williams does teach in an analogous art a method wherein the system is configured to fit within a form factor of a SmallSat. (See Abstract ¶0029 Lines 11-17).
Therefore, it would be obvious for one with ordinary skills in the art before the effective filing date of the claimed invention to include in imaging system of Davies when modified by Cook, Farsad, Rodgers, and Helvajin wherein the system is configured to fit within a form factor of a SmallSat.
The advantage of this inclusion is to reduce cost while maintain high capabilities of gathering accurate scientific data in reference to space, air, ground, etc.


Allowable Subject Matter
Claims 11, 12, 23, and 24 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As to claim 11, Even though Davies when modified by Cook and Farsad teaches the system of claims 1, neither prior art teaches alone or in combination wherein the imaging system has a spectral resolution of 1nm and a spatial resolution of less than 30 m.
Claim 12 is also objected due to their dependency of claim 11.
As to claim 23, Even though Davies when modified by Cook, Farsad, and Rodgers teaches the method of claims 16, neither prior art teaches alone or in combination a method wherein the imaging system has spectral resolution of less them 3nm and a spatial resolution of less than 30m.
Claim 24 is also objected due to their dependency of claim 12.
Conclusion


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TARIFUR CHOWDHURY can be reached on (571) 272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/TARIFUR R CHOWDHURY/Supervisory Patent Examiner, Art Unit 2886